
	

116 S188 IS: Border, Law Enforcement, Operational Control, and Sovereignty Act of 2019
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 188
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2019
			Mrs. Hyde-Smith introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To make revenue from certain duties imposed on goods imported from the People's Republic of China 
			 available for border security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Border, Law Enforcement, Operational Control, and Sovereignty Act of 2019. 2.Additional funding for border security (a)Transfer of certain revenue from duties to Secretary of Homeland Security (1)In generalThe Secretary of the Treasury shall transfer to the Secretary of Homeland Security from the general fund of the Treasury amounts determined by the Secretary of the Treasury to be equivalent to 50 percent of the amounts received into the general fund that are attributable to duties imposed under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) with respect to goods imported from the People’s Republic of China on or after July 6, 2018.
				(2)Administration of transfers
 (A)In generalThe amounts required to be transferred under paragraph (1) shall be transferred not less frequently than quarterly from the general fund of the Treasury to the Secretary of Homeland Security on the basis of estimates made by the Secretary of the Treasury of the amounts described in paragraph (1) that are received into the Treasury.
 (B)AdjustmentsProper adjustments shall be made in the amounts described in paragraph (1) subsequently transferred under that paragraph to the extent prior estimates were in excess of, or less than, the amounts required to be transferred.
 (b)Use of funds for border securityAmounts transferred under subsection (a) shall be available, without further appropriation, to the Secretary of Homeland Security to install physical barriers and roads described in section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1103 note), including for the construction of fencing and road improvements described in subsection (b) of that section.
			
